Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 1 of 19 PageID: 12201




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


   IN RE VOLKSWAGEN TIMING                    Civil Action No. 16-2765 (JLL)(JAD)
   CHAIN PRODUCT LIABILITY
   LITIGATION
                                                   FINAL APPROVAL ORDER
                                                       AND JUDGMENT



        THIS MATTER having come before the Court for consideration of the

  parties’ application for Final Approval of Class Action Settlement and Award of

  Attorneys’ Fees, Reimbursement of Expenses and Plaintiffs’ Service Awards in

  accordance with the parties’ Settlement Agreement;

        WHEREAS, unless otherwise defined in this Final Approval Order and

  Judgment, the terms used in this Order that are defined in the Settlement

  Agreement shall have the same meaning as set forth in the Settlement Agreement;

        WHEREAS, Defendants Volkswagen Group of America, Inc. (“VWGoA”),

  Volkswagen AG (“VWAG”) and Audi AG (“Audi”) (collectively “Defendants” or

  “VW/Audi”) and plaintiffs Lloyd Artola, Dawn Stanton Blanchard, Katrina

 Calihan, Hamza Deib, Umar Ellahie, Angel Esquijarosa, Allison Fleck, William

 Fleck, Allan Gaudet, Zachariah Gossrnan, Jason Hosier, Demetrie Hylick, Garrett

 Johnson, Pamela K. Kane, Hannah LeMoine, Shimelesse Mekbeb, Neel Mody,

 Karl Molwitz, Anoushirvan Nadiri, Suzanne Noyes, Debra J. Oles, Jeffrey Pipe,
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 2 of 19 PageID: 12202




  Jennifer Piurnarta, John Schafftanek, Erika Sensnovis, Robby Smith, Michael

  Spencer, Dena Stockalper, William R. Swihart, David Zhao, Bartosz Zielezinski,

  and David Zimand (“Named Plaintiffs”) reached a Class settlement (the

  “Settlement”);

        WHEREAS, the parties submitted the Settlement Agreement together with

  their motion for preliminary approval of the proposed settlement to the Court;

        WHEREAS, the Court gave its preliminary approval of the Settlement on

  June 14, 2018 (the “Preliminary Approval Order”) and directed the parties to

  provide notice to the Class of the proposed Settlement and the Final Approval

  Hearing by regular mail and via the internet;

        WHEREAS, the Court-appointed Claims Administrator Epiq Global

  effectuated due and adequate notice to the Settlement Class in accordance with the

  Preliminary Approval Order and also pursuant to the notice requirements set forth

  in 28 U.S.C.   § 1715;
        WHEREAS, Named Plaintiffs submitted their Motion for Final Approval of

  Class Action Settlement and Award of Attorneys’ Fees, Reimbursement of

  Expenses and Plaintiffs’ Service Awards on September 27, 2018;

        WHEREAS, on December 12, 2018, the Court conducted the Final Approval

  Hearing to determine whether the proposed Settlement is fair, reasonable, and

  adequate, whether the Settlement should be granted final approved by this Court,



                                           2
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 3 of 19 PageID: 12203




  whether Class Counsel’s request for attorneys’ fees and reimbursement of

  expenses in the amount of $8,650,000.00 should be awarded; and whether the

  request for an incentive award to each of the Named Plaintiffs in the amount of

  $2,500.00 should be approved;

        WHEREAS, the parties having appeared at the Final Approval Hearing; and

        WHEREAS, the Court having reviewed and considered the Settlement

  Agreement, all papers filed and proceedings held herein in connection with the

  Settlement, all oral and written comments received regarding the Settlement, and

  the record in the Action, and good cause appearing therefor;

                IT IS ON THISjay of                              2012, ORDERED and,

  ADJUDGED as follows:

        1.      The Court finds, upon review of the Settlement and consideration of

  the nine factors enunciated in Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975),

  that the Settlement is fair reasonable and adequate. Accordingly, the Settlement is

  hereby finally approved by the Court.

        2.      The Settlement is in the best interests of all Class Members and

  Defendants.

        3.      This Final Approval Order and Judgment incorporates and makes part

  hereof the Settlement Agreement and all Exhibits thereto and incorporates by




                                           3
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 4 of 19 PageID: 12204




  reference the definitions in the Settlement Agreement and all terms used in this

  Order shall have the same meanings as set forth in the Settlement Agreement.

        4.     The Court has personal jurisdiction over all Class Members and

  Defendants, and the Court has subject matter jurisdiction to approve the Settlement

  Agreement and all Exhibits thereto.

        5.     The Court finds that the notice requirements set forth in the Class

  Action Fairness Act of 2005, 28 U.S.C.       § 1715, to the extent applicable to the
  Action, have been satisfied.

        6.     Based upon the record before the Court, including all submissions in

  support of the Settlement, the objections and opt-out requests, as well as the

  Settlement Agreement itself, the Court hereby certifies the following Class: All

  persons and entities who purchased or leased a Settlement Class Vehicle, defined

  as certain 2008 through 2014 model and model year VW and Audi vehicles, as

  more particularly designated by the Vehicle Identification Numbers (“VIM”) listed

  on Exhibit 4 of the Settlement Agreement, imported and distributed by Defendant

  Volkswagen Group of America, Inc. for sale or lease in the IJnited States and

  Puerto Rico (the “Settlement Class”). Excluded from the Class are: (a) anyone

  claiming personal injury, property damage, and/or subrogation; (b) all Judges who

  have presided over the Action and their spouses; (c) all culTent employees, officers,

  directors, agents and representatives of Defendants, and their family members; (d)



                                           4
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 5 of 19 PageID: 12205




  any affiliate, parent or subsidiary of Defendants and any entity in which

  Defendants have a controlling interest; (e) anyone acting as a used car dealer; (f)

  anyone who purchased a Settlement Class Vehicle for the purpose of commercial

  resale; (g) anyone who purchased a Settlement Class Vehicle with salvaged title

  and/or any insurance company who acquired a Settlement Class Vehicle as a result

  of a total loss; (h) any insurer of a Settlement Class Vehicle; (1) issuers of extended

  vehicle warranties and service contracts; (j) any Settlement Class Member who,

  prior to the date of this Agreement, settled with and released Defendants or any

  Released Parties from any Released Claims; and (k) any Settlement Class Member

  that files a timely and proper Request for Exclusion from the Settlement Class.

        In so holding, the Court finds that the requirements of Federal Rule of Civil

  Procedure 23(a) and (b)(3) have been satisfied for certification of the Class for

  settlement purposes because: Class members, numbering in the thousands, are so

  numerous that joinder of all members is impracticable; there are questions of law

  and fact common to the Class; the claims and defenses of the Named Plaintiffs are

  typical of the claims and defenses of the Class Members they represent; the Named

  Plaintiffs have fairly and adequately protected the interests of the Class with regard

  to the claims of the Class they represent; common questions of law and fact

  predominate over questions affecting only individual Class Members, rendering

  the Class sufficiently cohesive to warrant a Class Settlement; and the certification



                                             5
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 6 of 19 PageID: 12206




  of the Class is superior to individual litigation and/or settlement as a method for

  the fair and efficient resolution of this matter.    In making all of the foregoing

  findings, the Court has exercised its discretion in certiIring the Class based, inter

  alia, upon the Court’s familiarity with the claims and parties in this case.

         7.     The Settlement Agreement and the proposed Settlement were reached

  after lengthy and rigorous arm’s-length negotiations between the parties.        The

  Settlement Agreement and the proposed Settlement are fair, reasonable, and

  adequate, and consistent with and in compliance with all applicable requirements

  of the Federal Rules of Civil Procedure, the United States Code, and the United

  States Constitution (including the Due Process Clause), and any other applicable

  law.

         8.     The Settlement was the result of the parties’ good faith negotiations

  and counsel has adequately assessed this case’s strengths and weaknesses and

  structured the Settlement in a way that adequately accounts for those strengths and

  weaknesses.

         9.     The Court finds that in negotiating, entering into, and implementing

  the Settlement, the Named Plaintiffs and Class Counsel have fairly and adequately

  represented and protected the interests of all of the Class Members.

         10.    The forms and methods of the Notice approved by the Court meet all

  applicable requirements of the Federal Rules of Civil Procedure, the United States



                                             6
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 7 of 19 PageID: 12207




  Code, the United States Constitution (including the Due Process Clause), and any

  other applicable law. The Court further finds that Notice in the form approved by

  the Court was provided and that it constituted the best practicable notice under the

  circumstances. The Court further finds that the forms of Notice were concise,

  c1eat and in plain, easily understood language, were reasonable and constituted

  due, adequate, and sufficient notice to all persons entitled to receive notice, and

  were reasonably calculated, under the circumstances, to apprise Class Members of

  (i) the pendency of the Action; (ii) the claims, issues, and defenses of the Class;

  (iii) the definition of the Class certified; (iv) their right to be excluded froin the

  Class; (v) their right to object to the proposed Settlement, (vi) their right to appear

  at the final Approval Hearing, through counsel if desired; and (vii) the binding

  effect ofa judgment on Class Members.

         11.   The Court has considered the forty-three pending objections to the

  Settlement submitted pursuant to Rule 23(e)(5) of the Federal Rules of Civil

  Procedure, and the parties responses to the objections.         The Court finds and

  concludes that the objections are without merit, and are hereby overruled.

         12.   The terms of the Settlement Agreement and the Final Approval Order

  are binding on the Named Plaintiffs and all other Class Members, as well as their

  heirs, executors and administrators, successors and assigns. The persons listed on

  Exhibit I hereto are excluded from the Settlement Class pursuant to request and are



                                            7
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 8 of 19 PageID: 12208




  not bound by the terms of the Settlement Agreement or this Judgment.

         13.    The Court hereby appoints the following Plaintiffs as Class

  Representatives for the Settlement Class: Lloyd Artola, Dawn Stanton Blanchard,

  Katrina Calihan, Hamza Deib, Urnar Ellahie, Angel Esquijarosa, Allison Fleck,

  William Fleck, Allan Gaudet, Zachariah Gossman, Jason Hosier, Dernetrie Hylick,

  Garrett Johnson, Pamela K. Kane, Hannah LeMoine, Shimelesse Mekbeb, Neel

  Mody, Karl Molwitz, Anoushirvan Nadiri, Suzanne Noyes, Debra J. Oles, Jeffrey

  Pipe, Jennifer Piurnarta, John Schaffranek, Erika Sensnovis, Robby Smith, Michael

  Spencer, Dena Stockalper, William R. Swihart, David Zhao, Bartosz Zielezinski,

  and David Zimand (the “Class Representatives”).

         14.    The Court finds that the Class Representatives will fairly and

  adequateLy protect and represent the interests of all members of the Settlement

  Class and the interests of the Class Representatives are not antagonistic to those of

  the Settlement Class. The Class Representatives are represented by counsel who

  are experienced and competent in the prosecution of complex class action

  litigation.

         15.    The Court finds that the following counsel fairly and adequately

  represent the interests of the Settlement Class and hereby appoints Carella, Byrne,

  Cecchi, Olstein, Brody & Agnello. P.C., Kantrowitz, Goldharner & Graifman, P.C.,

  and Kessler Topaz Meltzer & Check, LLP as Lead Settlement Class Counsel.



                                           8
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 9 of 19 PageID: 12209




            16.   As set forth in the Settlement Agreement and by operation of law, and

  incorporated by reference hereto, the terms of the Settlement Agreement and the

  Final Approval Order shall have res jztdicata, collateral estoppel, and all other

  preclusive effect, in any and all claims for relief causes of action, suits, petitions,

  demands in law or equity, or any allegations of liability, damages, debts, contracts,

  agreements, obligations, promises, attorneys’ fees, costs, interests, or expenses

  which are based on or in any way related to any and all claims for relief, causes of

  actions, suits, petitions, demands in law or equity, or any allegations of liability,

  damages, debts, contracts, agreements, obligations, promises, attorneys’ fees, costs,

  interests, or expenses which were or coLLld have been asserted in the Action or any

  other claims under state or federal law, which arise from, are based on, or in any

  way related to Defendants’ sale of certain 2008 through 2014 model and model

  year VW and Audi vehicles, as more particularly designated by the Vehicle

  Identification Numbers (“yIN”) listed on Exhibit 4 of the Settlement Agreement.

            17.   The parties and their counsel are ordered to implement and to

  consummate the Settlement Agreement according to its terms and provisions.

            1$.   All claims against Defendants in this Action are hereby dismissed on

  the merits and with prejudice, without fees or costs to any party except as provided

  be low.




                                             9
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 10 of 19 PageID: 12210




            19.      The Release set forth in the Settlement Agreement is incorporated by

   reference and provides,        Intel-   alia, that for and in consideration of the cash benefits,

   and the mutual promises contained in the Settlement Agreement, Named Plaintiffs

   and the Class Members (on behalf of themselves and each of their past, present, or

   future         officers,   directot-s,      shareholders,    owners,     parents,    employees,

   representatives, agents, principals, consultants, contractors, insurers, accountants,

   attorneys, partners, subsidiaries, members, administrators, legatees, executors,

   heirs, estates, predecessors, successors, or assigns, and any other Person with

   which any of them is affiliated or for which any of them is responsible at law, in

   equity, or otherwise) fully, finally, and forever release, relinquish and discharge, as

   of the date Final Approval Order becomes final, Defendants and Released Parties

   and each of their past, present, or future officers, directors, shareholders, owners,

   parents, employees, representatives, agents, principals, consultants, contractors,

   insurers, accountants, attorneys, partners, subsidiaries, members, administrators,

   legatees, executors, heirs, estates, predecessors, successors, or assigns, and any

   other Person with which any of them is affiliated or for which any of them is

   responsible at law, in equity, or otherwise, from any and all of the Class Released

   Claims or Settled Claims.

            20.       The Court hereby grants Class Counsel’s request for an award of

   reasonable attorneys’ fees, in the amount of $8,500,000.00, and reimbursement of
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 11 of 19 PageID: 12211




   costs and expenses in the amount of $150,000.00, in the total amount of

   $8,650,000.00.   The payment shall be made by wire transfer to Carella, Byrne,

   Cecchi, Olstein, Brody & Agnello, P.C. within 30 days of the entry of this Order

   and either the expiration of the period within which to file an appeal has occurred

   without the filing of any appeal or in the event an appeal is filed, disposition of the

   appeal or a final order fully disposing of the appeal. Class Counsel shall, in their

   sole discretion, allocate all fees awarded by this Court to other participating

   Plaintiffs’ counsel. All other payments shall be made in accordance with the terms

   of the Settlement Agreement.

         21.    The Court approves the agreement to pay an incentive award to each

   Named Plaintiff in the amount of $2,500.

         22.    Nothing in this Final Approval Order and Judgment, the Class

   Settlement, the Settlement Agreement, or any documents or statements related

   thereto, is or shall be deemed or construed to be an admission or evidence of any

   violation of any statute or law or of any liability or wrongdoing by Defendants.

         23.    No Class Member, either directly, representatively, or in any other

   capacity shall commence, continue, or prosecute any action or proceeding against

   Defendants in any court or tribunal asserting any of the Class Released Claims, as

   defined in the Settlement Agreement, and all Class Members are hereby

   permanently enjoined from so proceeding.



                                              11
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 12 of 19 PageID: 12212




         24.    Without affecting the finality of the Final Approval Order and

   Judgment, the Court shall retain continuing jurisdiction over the Action, the parties

   and the Settlement Class, and the administration, enforcement, and interpretation

   of the Settlement.    Any disputes or controversies arising with respect to the

   Settlement shall be presented by motion to this Court, provided, however, that

   nothing in this paragraph shall restrict the parties to exercise their rights under

   Paragraph 23 above.

         25.    There being no just reason to delay, the Clerk is directed to enter this

   Final Approval Order and Judgment forthwith.




                                            12
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 13 of 19 PageID: 12213




                                             I
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 14 of 19 PageID: 12214
                                           In Re: Volkswagen Timing Chain Litigation
                                               Civil Action No. 16-2765 (JLL)(JAD)
                                                      Requests for Exclusion



      [ri’ii                                                                                          —




  1   900000001    MIN C LEE                                                      WVWHP7AN6CES41529        9/1/2018
 2    900000003   TOWN CHRYSLER DODGE INC                                         WVWYH63BS2E191314       8/31/2018
 3    900000004    IVAN LACIC                                                     WAUAFAFL1BNO1O517        9/4/2018
 4    900000005   CARL V FINOCCHIARO                                              WVGBV7AX5AW52O333        9/4/2018
 5    900000007   CAROLE W COOLEY                                                 3VWHP7AT5EM611353        9/4/2018
 6    900000008   PAU LA CI RIGLIANO                                              WVWJK93C49P042202        9/4/2018
 7    900000009   BECKY M LIVINGSTON                                              WVWAA7AH6AVQ1103J        9/4/2018
 8    900000010   CHARLES W RHODES IV                                             WVWML7ANXAE52O691         9/4/2018
 9    900000011   THOMAS ARLEN KNOTT                                              WAUHFAFL7BNO42578         9/4/2018
10    900000012    KRISTEN KAYE COVERT                                            WVWJK93CX9P047677        9/5/2018
11    900000013   JOY LYNNE MAHRER                                                W76D2699FF24W9           9/4/2018
12    900000014    MICHAEL G LOEFSTEDT                                            WVGBV75N29W526241        9/4/2018
13    900000015   WILLIAM FELSING / FELSING LIVING TRUST                          WVWML73C59E532996        9/4/2018
14    900000016   JEFFREY W DILL                                                  WA1LFBFP5CAO31636        9/4/2018
15    900000017   ANDREW P SATYSHUR                                               WVGBV7AX4AWOO3556        9/4/2018
16    900000018   DANG ANH TRUC Q                                                 WVWMP7AN2AE561434        9/4/2018
17    900000019   NICHOLAS RIAN CABRAL                                            WVWJK93CS9PO50079        9/8/2018
18    900000020   EDEN N BOURGEOIS                                                WAUBFAFLOBNOO9413       8/31/2018
19    900000021   KAM W FUNG                                                      WAUWFAFL4BAO34002        9/5/2018
20    900000022   JOHN THOMAS WILLIAMS                                            WVWAA7AH6AVO1O969        9/6/2018
21    900000023   TRACY WAZNY                                                     WVGBV75N59W526170        9/6/2018
22    900000024   TERESA N BEITER                                                 WA1LFAFP9BAO43247        9/5/2018
23    900000025   ANN FAITZ                                                       WVWFA71F89V023397        9/5/2018
24    900000026   WALTER JOSEPH RAWDEN                                            WVGBV7AXXBWS32172        9/4/2018
25    900000027   KAELA LEANNE HENASEY                                            WVWMN7AN6AE541O15        9/5/2018
26    900000028   JONATHAN S LESNICK                                              WVWHD7AJ3AW282897        9/5/2018
27    900000029  MICHAELJ PIGNOTTI                                                WVWEV71KX9WO53461        9/6/2018
28    900000030 CAROL JEANNE WALSH                                                WAUWFAFL4BAO5153O        9/6/2018
29    900000031 ROBERT ELI CEVIN                                                  WVGAV7AX3CW000579        9/7/2018
30    900000032 PAUL NORVAL SCOTT                                                 WVGAV7AX7CWOO2559        9/8/2018
31    900000034 DARYL VERNON COOPER                                               WVWJM7AN6AEO8O26O        9/8/2018
32    900000035 PATRICIA C CON DELLI                                              WVGBV75NO9WOO3123        9/7/2018
33    900000036 SANDRA LEE MILLER                                                 WVWMN7ANXBE7O71O3        9/7/2018
34    900000037 KORBIN M BLUNCK                                                   WVWML73C89E518493       9/10/2018
35    900000038 JOHN A NILSEN                                                     WA1CFAFPXBAO36842       9/11/2018
36    900000039 HILARYJ BARBER                                                    WVWFA71FO9VOO6738       9/11/2018
37    900000040 JLA DANAY DADE                                                    WVWMN7ANOCE54O929       9/11/2018
38    900000041 MICHAEL BUFF                                                      WVWNL73C99E520094       9/11/2018
39    900000042 ROBERT E WIEPKING AND JODIE WIEPKING                              WVGAV75N29W536425       9/16/2018
40    900000043 ASHLEY COURY                                                      WAUSF7SK99NO23151       9/12/2018
41    900000044 BRENNAN ANDREW BLEVINS                                            WVWJK73C99P049604       9/14/2018
42    900000045 DARRELL LEE CLARKE                                                WAUKFAFLOAN017932       9/12/2018
43    900000046 DANIELJAMES STAHL                                                 WVWEV7AJSBW233895       9/14/2018
44    900000047 VOCKS WAGEN CREDIT                                                WVGBV75N59W517579       9/13/2018
45    900000048 JERRY D HAWKINS                                                   WVGAV7AXSBW57O100       9/13/2018
46    900000049 LAUREN BROOKE RINKEY                                              WAUAFAFLSANO51568       9/15/2018
47    900000050 TODD DAVID KELLY                                                  WVWJK7AN5AE123329       9/18/2018
48    900000051 JOHN W MEADE JR                                                   WVWXK7ANOAEO13637       9/17/2018
49    900000052 ANTOINE KATTAR                                                    WVGBV7AX7BW5438S6       9/18/2018
50 900000053 JAMES C MILES                                                        3VW7S7AT8DM832180       9/18/2018
51 900000054 RAYMAN B DESPOJO                                                     WAUBFAFL9ANO139S9       9/17/2018
52 900000055 LEA JOY PERRINO                                                      WVGAV7AX6BW52O967       9/18/2018
53 900000056 ELOISE R SCOTT                                                       WAUBFAFL6CNO18831       9/11/2018
54 900000057 KAREN COURTNEY PALMOUR                                               WVWHV7AJ7CW129293       9/11/2018
55 900000058 DENNIS OWU5U-FIANKO                                                  WAULFAFRXAAO53286       9/18/2018
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 15 of 19 PageID: 12215
                                       In Re: Volkswagen Timing Chain Litigation
                                           Civil Action No 16-2765 fJLL)(JAD)
                                                  Requests for Exclusion



      T1J
 56   900000059 TERRY DEAN ROSSMAN                                             3VW4A7Ai5CM008902     9/21/2018
 57   900000060 STEPHEN CHRISTOPHER THOMPSON                                   WAUMFAFM1AA141152     9/19/2018
 58   900000061 KARA AHL WELLS                                                 WA1LFAFPXBAO4O32S     9/19/2018
 59   900000062 LINDSEY M KUCICH                                               WVWFW7AH8CVOO2947     9/20/2018
 60   900000063 SIGRID BELL                                                    WA1LFAFP7CAOO41O8     9/20/2018
 61   900000064 MICHAEL K NASSAR                                               WVWMP7AN3CE535525     9/20/2018
 62   900000065 PATRICIA LINGUIST                                              WVGAV7AX2AW000862     9/19/2012
 63   900000066 MATTHEW DAMIAN CINGUANTA                                       WVWMP7AN68E729285     9/19/2018
 64   900000067 SHAWN DAWES                                                    WVWFD71K29W1O8O1O     9/19/2018
 65   900000068 SIDARA LAY                                                     WVGAV7AX4BW5497O7     9/20/2018
 66   900000069 JILL M FERRARA                                                 WAUBFAFL2BNO51923     9/20/2018
 67   900000070 MILAD AND MANSOUR JAFARI                                       WVWMP7AN6CE511655     9/20/2018
 68   900000071 JO MERCADO                                                     WVWNP7AN3AE5647S2     9/20/2018
 69   900000072 JULIO A AGUILAR LINARES AND CARMEN SUMMERSEN-AGUILAR           WVWMP7ANXCE5O4O45     9/20/2018
 70   900000073 TAYLOR BURR                                                    WVWJK73C49P030846     9/20/2018
 71   900000074 CHRISTOPHER J GRAPSAS                                          WVWHD7A]4CW028876     9/19/2012
 72   900000075 DANIELS JANUSZ                                                 WVWMP7AN9AE538314     9/20/2012
 73   900000076 BRITTNEY G WASHINGTON                                          WVWMP7AN8AE557923     9/19/2018
 74   900000077 KJELL C REEVE                                                  WVGAV7AX 1AWOO3 123   9/19/2018
 75   900000078 MARTHA LETICIA AYON                                            WVGAV7AX9BW5O5184     9/19/2012
 76   900000079 VINCENTTHOMAS BOCCHINI AND ROBBIN THOMAS BOCCHINI              WVWJK73CX9E035898     9/19/2018
 77   900000080 JORGE VILLASENOR AND GEORGE VILLASENOR                         WVWMP7AN3CE521852     9/20/2018
 78   900000021 ELOY AND MAGDALENA CAMPUZANO                                   WVWMP7ANXAE558O4O     9/20/2018
 79   900000082 ROBERT A LAURITSEN                                             WVGBV7AXSAWOO1387     9/20/2018
 80   900000083 KALLI ANN MILLER                                               3VW5T7AJ8EM390716     9/24/2018
 81   900000084 SHEILA I ASENCIO                                               WVGBV7AXXBW561669     9/22/2012
 82   900000085 ANDREW TERRANOVA                                               WVGAV7AX4BW52557O     9/24/2018
 83   900000086 JODIE VIRGINIA WIEPKING AND ROBERT E WIEPKING                  WVGAV75N29W536425     9/16/2012
 84   900000087 WILLIAM AND SIGRID BELL                                        WAILFAFP7CAOO41O2     9/20/2018
 85   900000089 ANDO KOBAYAS MOORE                                             1RUKF38J691013385     9/25/2018
 86   900000090 TODD JEROME ZIEREIS                                            WAUVF78K69A069279     9/25/2018
 87   900000091 LUCIANO MARTIN FRANCO JR                                       WVWED7AJ1CWO12O38     9/21/2018
 88   900000092 GREGORY ROY BURl                                               WVWHV7AJ3AW289412     9/21/2012
 89   900000093 ENEDINO NOVOLA                                                 WVWHD7AJXBW348962     9/25/2018
 90   900000094 CHERYL M EARHART                                               WVWHP7ANSCE512579     9/21/2018
 91   900000095 NATALIE A JAEGER                                               WA1CFAFP4CAO14188     9/21/2012
 92   900000096 ROSANNE LAURA RUBIN                                            WVWJM7ANXAEO91522     9/21/2018
 93   900000097 SCOTT RUBIN                                                    WVWJM7ANXEO91522      9/21/2018
 94   900000098 JASMINA ZIGIC                                                  WVWJM7ANXAE141884     9/21/2012
 95   900000099 ISAAC ROJAS                                                    WVWMP7AN7CESO4357     9/21/2018
 96   900000100 DERICK CLAY HOCKADAY                                           WVWMP7AN3AES46716     9/21/2018
 97   900000101 IRMA E AND ISMAEL GAMBOA                                       WAULF78KX9NO3O159     9/24/2018
 98   900000102 SARA MCCAFFREE                                                 WVWFD71K49W145460     9/21/2018
 99   900000103 DONALD R MCCAFFREE                                             WVWFD71K49W145460     9/21/2018
100   900000104 LINDSEY EDWARD NOLAN AND LAKEISHA MACKLIN                      WVWMP7ANXAE5596OS     9/21/2018
101   900000105 FRANCISCO TAPIA                                                WAUCF78K09N055359     9/21/2018
102 900000106 RAUL VARGAS                                                     WVWHL7369E537707       9/21/2018
103 900000107 ROCIO VIDAL RAMIREZ                                             3VWW5P7ATXDM827443     9/25/2018
104 900000102 THUY CHUNG                                                      WVWBW7AH8CVOO1571      9/21/2012
105 900000109 CARRIE BRYDEN                                                   WAUBEAFM2CAO26433      9/21/2018
106 900000110 RONALD K SMITH                                                   WVGAV7AX3CW514514     9/21/2018
107 900000111 BERNICE NOFLIN                                                   WVGAV75N49W002648     9/21/2018
102 900000112 ALMA AGUILAR                                                    3VW4A7AJ1CMO167O6      9/21/2018
109 900000113 THOMAS CASEY                                                    WVWMN7AN6CE519633      9/26/2018
110 900000114 JUDY L MINUTELLA                                                WVGAV95N19W000951      9/26/2018
                  _______________________




Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 16 of 19 PageID: 12216
                                           In Re: Volkswagen Timing Chain litigation
                                               Civil Action No. 16-2765 (JLL){JAD)
                                                      Requests for Exclusion



—
      JD                                                                                    Al          flffhIIiT
111   900000115   ANNA MASYUK                                                      WAULFAFR8CAO02467       9/25/2018
112   900000116   RICHARDJ HOFFMAN                                                 WAULFAFH3BN0O6750       9/26/2018
113   900000117   DAVID PARROTT                                                    WVWJM7ANXAPO55429       9/27/2018
114   900000118   TEODOR MIRCEA ALBU                                               WVWLK73C78E2359$4       10/1/2018
115   900000119   KAREEM A WILLIAMS                                                3VW5P7ATXDM827443       9/24/2018
116   900000120   ERIK A SMITH                                                     WVGBV7AX1CW510045       9/26/2018
117   900000121   RAYMOND DEL CUETO JR                                             WVWMN7ANSCE51S244       9/28/2018
118   900000122   BARRY MERCHANT                                                   WVGAV7SN99W500053       9/28/2018
119   900000123   MATTHEW T PONSCHKE                                               WVWEV7AJ4AW2O44O4       9/27/2018
120   900000124   ZACHARY A WRIGHT                                                 WVWED71K29WOO67O4       9/29/2018
121   900000125   GLENN M BIRKENFELD                                               WVWHV7AJ6BWO17583       9/27/2018
122   900000126   CHRISTIAN P MACDONALD                                            WAUGF78K99A076669       9/26/2018
123   900000127   ANNA WHITE                                                       WA1LLFAFP2CAO1O267      10/1/2018
124   900000128   INDRANIL DANDAROY                                                WVGBV7AX9DW552397       10/2/2018
125   900000129   MICHAEL JOSEPH FLOIED                                            WVWJK73C69P042237       10/1/2018
126   900000131   NAOMI A WASHINGTON AND BRITTNEY SMITE AKA WASHINGTON             WVWMP7ANSAE557923       9/19/2018
127   900000132   ROBBIN THOMAS BOCCHINI AND VINCENT THOMAS BOCCHINI               WVWJK73CX9EO3589S       9/19/2018
128   900000134   MAGDALENA CAMPUZANO AND ELOY CAMPUZANO                           WVWMP7ANXAE5SSO4O       9/20/2018
129   900000136   MANUEL VALDEZ AND ALMA AGUILAR                                   3VW4A7AJ1CMO167O6       9/21/2018
130   900000137   LAKEISHA MACKLIN AND LINDSEY NOLAN                               WVWMP7ANXAESS96O8       9/21/2018
131   900000138   STEVEN EARHART AND CHERYL M EARHART                              WVWHP7ANSCE512579       9/21/2018
132   900000140   AUBREY PARROTT AND DAVID PARROTT                                 WVWJM7ANXAPO55429       9/27/2018
133   900000141   ISHMAEL GAMBOA AND IRMA E GAMBOA                                 WAULF7SKX9NO3O159       9/24/2018
134   900000142   DEEJAY SMITH                                                     WVWMN7AN4AE545595       10/2/2018
135   900000143   MARY HUGHES                                                      WVWP7ANJDE56695         10/2/2018
136   900000144   KIM MICHELLE JOHNSON                                             WAUCFAFR2BAOSS449       10/2/2018
137   900000145   DANIEL R DEVIN                                                   WVWAA71F39VO17S34       10/2/2018
138   900000146   HAROLD R ZUELSDORF                                               WVGBV7AX3BW521918       10/2/2018
139   900000147   AARON LAMAR ZEISET                                               3VWRA71K58M174956       10/4/2018
140   900000148   RICHARD R KRIVCHER                                              WAUSF78K09A076859        10/4/2018
141   900000149   JAY W MELMAN                                                    WVGBV7AX1AW512553        10/2/2018
142   900000150   MELISSAJENKINS EURE                                             WVWDT7A32HCO$4310        10/2/2018
143   900000151   DARRIN DAVID TRAINER                                            WAUCFAFR1AAO3782O        10/2/2018
144   900000152   ELIZABETH H TILY                                                WAUFFAFL7ANO5375O        10/4/2018
145   900000153   ALISON BJERKE                                                   WVGBV7AX4BW55O375        10/4/2018
146   900000154   NORMAN DALE FLETCHER                                            WVWMN7AN4BE7144O4        10/2/2018
147   900000155   EULONDA CRAIG                                                   WVWHP7AN9AE559956        10/4/2018
148 900000156     DARRIN LLOYD AND JANE EILERTSON                                 WA1CFAFP2BAO77O76        10/8/2018
149 900000157     GENE A MATER                                                    3VW5T7AJ3EM360619        10/5/2018
150 90000015$     WENDY R GAVIA                                                   WVWML7AN6AE525256        10/4/2018
151 900000159     DANIELLE CORK                                                   3VW4T7AJ2DM293666        10/4/2018
152 900000161     MICHAEL CHRISTIAN WEGLEIN                                       WVWMP7AN9BE725O53        9/28/2018
153 900000162     EMORY EVERETT HODGES                                            WVGAV75N69W523726        10/3/2018
154 900000163     MARIAH GRACE SONTAG                                             WVWJK73C19PO50049        10/6/2018
155 900000164     VANESSAA MELSON                                                 WVGBV7AX2BW5365$6        9/26/2018
156 900000165     NI COLA GERBI NO                                                WVGBV7AX9AWSOO6$3        10/5/2018
157 900000166     RAZMIG Y YEREMIAN                                               WVWGD7AJ4AW177569        10/4/2018
158 900000167 JAMES EDWARD CONLEY                                                 WVGAV7AX1AW000075        10/6/2018
159 900000168 ALVIN CARL SALLEN                                                   WAUBFAFL3CNOO1677        10/4/2018
160 900000169 RODNEY R GUTIERREZ                                                  WVWNP7AN7CE5334O9        10/5/2018
161 900000170 MELISSA L CHALLMAN                                                  WVGBV7AX6BW527O65        10/6/2018
162 900000171 GAIL MARIE MONTAG                                                   3VWD17AJXEM322225        10/5/2018
163 900000172 ROBERT P KOZAK                                                      3VW457AJ0DM305283        10/6/2018
164 900000173 ANDREA BORGOGNONE                                                   WVWED7AJXAW338O45        10/5/2018
165 900000174 STEVEN REYN OLDS                                                    3VW4A7AJXCMO915O3        10/9/2018
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 17 of 19 PageID: 12217
                                       In Re: Volkswagen Timing Chain Litigation
                                           Civil Action No. 16-2765 (JLL)(JAD)
                                                Requests for Exclusion




166   900000175 WILLIAM ROBERT MCGRAIL                                         WAUWFAFL5AAO377O2     10/9/2018
167   900000176 JARED SCHENSKY                                                 WAUSF78K19NO19787     10/9/2018
168   900000177 LUIS BELLO-ESPINOZA                                            WVGAV75N79W000828     10/9/2018
169   900000178 WILLIAM MYRON BROOKS                                           WAUWFAFLOBAO55414     10/9/2018
170   900000179 SHAN N ON BAKE R-LOPEZ                                         3VWLL7AJSBM 129398   10/10/2018
171   900000180 MARCUS BUTLER                                                  3VWRL7A]7AM064112    10/10/2018
172   900000181 KENNY DAGUILA                                                  WVWDM7AJOOWO3O11O    10/10/2018
173   900000182 JESS FOSS                                                      1VACN7A36CC071333    10/10/2018
174   900000183 EDGAR GEE AND ALICE GEE                                        2V4RW3DG8BR789575    10/10/2018
175   900000184 STEVEN JENSEN                                                  WVWNM7AJ2DWO15998    10/10/2018
176   900000185 CHARLES MALETZ                                                 3VWLL7AJSCMO25361    10/10/2018
177   900000186 THOMAS MEYERS                                                  3VWPL8Ai9BM704853    10/10/2018
178   900000187 MARCELO MORAN                                                  3VW3L7AJ8BM073019    10/10/2018
179   900000188 CHRIS NOLLINGER                                                1VWBN7A3OCCO62915    10/10/2018
180   900000189 PAUL PITMAN                                                    WVWDM7AJ2CW2O4953    10/10/2018
181   900000190 RAMIN PIVARAL AND ENRIQUE PIVARAL                              3VWLL7AJ1DM4O1O58    10/10/2018
182   900000191 ROHAN YOUNG                                                    3VWTC81K09M332871    10/10/2018
183   900000192 DENNIS ZATLOKOWICZ AND CYNTHIA ZATLOKOWICZ                     3VWPL8AJ4AM675132    10/10/2018
184   900000193 DAVID KARL GIESLER AND WENDY GIESELER                          WAUVFAFR4AAO54O99    10/10/2018
185   900000194 JAMES STEPHEN SCALICI                                          WAUCFAFHOBNOO6222     10/9/2018
186   900000195 TAMMYTTUCHMAN                                                  WAUDFAFM9BAO5$053     10/9/2018
187   900000196 lAIN C BRIGGS                                                  WA1LFAFPOBAO77948     10/9/2018
188   900000197 LAUREN A WEBER                                                 WVGBV7AX7BW5612O8     10/9/2018
189   900000198 ANNUKKAH HOUGHTON                                              WVGBV75N99W536930     10/9/2018
190   900000199 VI NCENZO CORTONA                                              WVWJM7AN9AEO70063     10/9/2018
191   900000200 CHRIS A PAULU                                                  WAUWFAFL4CAO14527     10/9/2018
192   900000201 SALVADOR TORRES HERNANDEZ                                      WAUMF78K99N049919     10/9/2018
193   900000202 SCOTT CAMPBELL BAKER                                           WVWNP7AN3CE5O8569    10/12/2018
194   900000203 MICHAEL A BOCHINO                                              WVWMN7AN2CE523324    10/12/2018
195   900000204 JOSEPH P BOTTONE                                               WAULF7SK79AO6O615    10/12/2018
196   900000205 ROBERT EDWARD COLLINS                                          WAUGF7$K59A171133    10/12/2018
197   900000206 ANGELA DEBORTOLI                                               WVWML7ANOES14513     10/12/2018
198   900000207 CHRISTOPH 6 DRAKE                                             WVWGD7AJOAW383357     10/12/2018
199   900000208 SKIP CAMERON DUNLAP                                           WVWFA71F49VO127$4     10/12/2018
200   900000209 DEREK FELD                                                    WAUFFAFL5DA176152     10/12/2018
201   900000210 KRISTINE MARY FINNEY                                          WA1CFAFPOBAO5775O     10/12/2018
202   900000211 PETER GATSOU LIS                                              WVWLK73C88E242023     10/12/2018
203   900000212 DANIEL]OSEPH GIBSON                                           WVWHV71K69W119937     10/12/2018
204   900000213 BRIAN J GOTTSCHLICH                                           WAU5F78K09N045989     10/12/2018
205   900000214 DEBRA ANN HAGGERTY                                            WVWMP7AN3CE53692O     10/12/2018
206   900000215 TIMOTHY HERMAN                                                WAUAFAFLOANO33947     10/12/2018
207   900000216 [EISA A HUEPLE                                                WAUSF78K69N045270     10/12/2018
208   900000217 GABRIEL L HORN BERGER                                         3VWRA71K99MO3 1669    10/12/2018
209   900000218 BRADFORD RUSSELL JENSEN                                       3VWRA71K99M031669     10/12/2018
210   900000219 GLENN H KESSELRING                                            WVWFD7Ai2BW21O145     10/12/2018
211   900000220 LUIS FLORES LOPEZ                                             WAULF7BK19NO17$65     10/12/2018
212 900000221 SHAWN LOUDEN                                                    WVWHV7AJ8AW219923     10/12/2018
213 900000222 JOSEPH CUPO                                                     WA1LFAFP7BAO28939     10/12/2018
214 900000223 JACKSON ALAN MACINNIS                                           WVGAV7AX5BW5124$6     10/12/2018
215 900000224 ROBERT MALDONADO                                                WAUAF78E48A089067     10/12/2018
216 900000225 STANLEY MUSYOKA MULl                                            WVWML73C49E519432     10/12/2018
217 900000226 CORNELL MURPHY                                                  WAUCF7SKO9NO4759S     10/12/2018
218 900000227 ROSARIO PANEPINTO                                               3VWRA71K39M081225     10/12/2018
219 900000229 JAMES I SCOTT IV                                                WVWGV7A]XBW022300     10/12/2018
220 900000230 RAFAEL A SERBIA                                                 WVWFD7AJ5BW329999     10/12/2018
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 18 of 19 PageID: 12218
                                             In Re: Volkswagen Timing Chain Litigation
                                                 Civil Action No. 16-2765 (JLL)(JAD)
                                                        Requests for Exclusion




221   900000231   TRENELL SINCELO                                                    WAUAFAFL8BNO11728   10/12/2018
222   900000232    PETER J SMITH-PHILLIPS                                            WA1LFAFP9BAO8O928   10/12/2018
223   900000233    RUSSELL A SPRINGER                                                WVWED7AJ2AWOS9952   10/12/2018
224   900000234    ANDREW SWANSON                                                    WAUBFAFLOANO46542   10/12/2018
225   900000235   ALEXANDER G VENTURINI                                              WAUDFAFL6AN05O166   10/12/2018
226   900000236    MELVIN BRAY WHATLEY                                               WAUSF78K59A087620   10/12/2018
22]   900000237   JEAN WITT                                                          WVWML73CS9ESS7879   10/12/2018
228   900000238    LISA LEBLANC YOUNG                                                WVWXK9AN1AE160044   10/12/2018
229   900000239   JACQUELIN A ZIMMERMAN                                              WVWED7AJ5AW3O6118   10/12/2018
230   900000240   AARON H DETMER                                                     WVGBV75NS9W000566   10/10/2018
231   900000241   STEVEN N DOBLER                                                    WVWNP7AN9CE5O9354    10/6/2018
232   900000242    KELLY BLUM                                                        WVGAV7AXOAW000178   10/10/2018
233   900000243    PRIYA GORE                                                        WVGAV7AXOAW531O39    10/9/2018
234   900000244   ANDREW BRETT CATO                                                  WVGBV7AX3CW000621   10/10/2018
235   900000245   MICHAEL B SIEPMANN                                                 3VWRA7AJOAM1O1O23   10/10/2018
236   900000246   ELIZABETH J LIVELY-GARCIA                                          WVWMN7ANSCE539382   10/11/2018
237   900000248   SHAWN P1 ERRE DESSAIGN E                                           3VWVA7AT9CM61692S   10/10/2018
238   900000249   JENNIFER BECKMAN                                                   WAUJF78K39N068291   10/10/2018
239   900000250   KASPER JAN JONK                                                    WAU4FAFL6AAOO911O    10/9/2018
240   900000251   SARAH JEAN BILLINGS                                                WAUHF7SPO8A18933O   10/10/2018
241   900000252   JAMIE PEPE                                                         WAUBFAFLXBNO3614S   10/10/2018
242   900000253   LEE] PHILLIPS JR AND RACHEL G PHILLIPS                             WVWJK93CO9EO2O34O   10/10/2018
243   900000254   KYLE M FENNINGER                                                   WAUFFAFL6BAO98462   10/10/2018
244   900000255   CYNTHIA HERNANDEZ                                                  WAUAFAFL6CNOO75S1    10/9/2018
245   900000256   JASON ROY ZAPPACOSTA                                               WAUBFAFL4ANO17111   10/11/2018
246   900000257   RICARDO RANGEL                                                     WVGZE77L77DOO2814   10/10/2018
247   900000258   PHILLIP ANTHONY BEGLEY                                             WVGAV7AXOCW52249O   10/10/2018
248   900000259   JODY M CASH EN                                                     WVGBV7AX8BW544689   10/10/2018
249   900000260   DAMIAN ALLEN                                                       WVWNN7AN6AE5539]6   10/10/2018
250   900000261   JESUS M CAMARGO                                                    WVWJM7AN4AE1S352S   10/10/2018
251   900000262   KENNETH RAYTAYLORJR                                                WAUCF78KO9NO4SO91   10/11/2018
252   900000264   TERRY JOHNSON AND ANDREA JOHNSON                                   WVWJK7AN7AEO574O1   10/11/2018
253   900000266   IRINA MURREL                                                       WVGBV7AX4BWSOO317   10/10/2018
254   900000268   GARY CORDELL CARTER                                               3VWRJ7AJOAMO63731    10/12/2018
255   900000269   DEREK HILL                                                        3VW5S7AJXEM27O581    10/11/2018
256   900000270   SHARON LEE EU BANKS                                               WVGBV75N69W538196    10/11/2018
257   900000271   STATIA LORRAINE CHAPMAN                                           WVWBW7AH3BVOO39O6    10/11/2018
258   900000272   DAWN MARY VESEY                                                   WA1LFAFP7CAO31132    10/11/2012
259   900000273   MADALYN R BROGAN                                                  WAUWFAFLSBAO76O16    10/13/2018
260   900000274 MICHAEL PATRICK REGAN                                               3VWRJ7AJ1AMO74222    10/12/2018
261   900000275 FRANCIS R ERDLEN                                                    WVGBV7AXSAWS23376    10/12/2018
262   900000276 CLINTON HUNTER                                                      WAULFAFR8AAO816S3    10/12/2018
263   900000277 ZARRETT FIEBIG                                                      WVWML73C79E566356    10/11/2018
264   900000278 CAROL A PHINNEY                                                     WAUWFAFLOAA152577    10/11/2018
265   900000279 RYAN N DAVIS                                                        WAUKEBFM8AA125241    10/11/2018
266   900000280 ANDREW MARTIN CROCL                                                 WVWEV7AJOBWO68385    10/13/2018
267   900000281 LEONARD COULTER                                                     WVWJK7AN3AEO9$494    10/12/2018
268   900000282 ROBERT] BICKEL                                                      WVWMP7AN9AES57624    10/12/2018
269   900000283 DENNIS H NGUYEN                                                     WVGBV7AX1CW5O9297    10/12/2018
270   900000284 DANEEN MARIE TROVINGER                                              WVWMN7AN8AE531S14    10/11/2018
271 900000285 LISA M CONGO                                                          WA1CFAFP2BAO18223    10/12/2012
272 900000286 LAWRENCE CHAVEZ                                                       WAUGGAFLXDNO11366    10/12/2018
273 900000287 MATTHEW BENJAMIN BCACK                                                WAUSF78K49N037636    10/12/2012
274 900000288 ATHARI AREZOU MOHAMMADI                                               WVGAV75N99W525549    10/12/2018
275 900000289 JUAN M OCASIO                                                         WVGAV75N79W000232    10/11/2018
Case 2:16-cv-02765-JLL-JAD Document 235 Filed 12/14/18 Page 19 of 19 PageID: 12219
                                            In Re: Volkswagen Timing Chain Litigation
                                                Civil Action No. 16-2765 (JLL)(JAD)
                                                     Requests for Exclusion



      LTà1TtT                                                                                            iiiIirn
276   900000290    MICHAEL STARK                                                    WVGAV7AX8CWOO2O84       10/9/2018
277   900000291    MARY KAY SAVAGE AND RANDY SAVAGE                                 WVGBV7AX2AWO01O28      10/12/2018
278   900000292   SEAN MICHAEL NATIONS                                              WVWHN7AN6BEJ26006      10/11/2018
279   900000293   ELIZABETH M CORBETT                                               WVWNA23B3YE271337      10/12/2018
280   900000294   KENTON SMOOTS                                                     3VW567Ai2DM401960      10/12/2018
281   900000295   REBECCA LYNN SCHMIDT                                              WAUWEAFLOAAO83S16      10/12/2018
282   900000296   RHONDA BEARD                                                      WAUWFAFR9DAO6338O       10/9/2018
283   900000297   MELISSA RUK                                                       WVGBV7AXOAW53617$      10/12/2018
284   900000298   GI N NY SM ITH                                                    WA1LFAFP2CAO77324      10/12/2018
285   900000320   GLENN H KESSERLING                                                WVWED7AJ2BW21O145      10/12/2018
286   900000327   WILLIAM CHARLES POST JR                                           WVWGD7AJ9AW3O13O4      10/12/2018
287   900000328   TRENELL SINCENO                                                   WAUFAFL8NO11723        10/12/2018
283   900000329   PATRICIA SMITH-PHILLIPS AND PETER SMITH-PHILLIPS                  WA1LFAFP9VAO8O928      10/12/2018
289   900000337   SANDRA M SNEIDER                                                  3VWRJ71K19M046926      10/12/2018
290   900000338   JOSEPH PRATER                                                     WVWHV7AJOAWO86915      10/11/2018
291   900000339   MATT MCGUIRE                                                      3VWR]71K59M034956      10/12/2018
292   900000341   ELIZABETH H TILY AND GARRETT ELWOOD                               WAUFFAFL7ANOS375O       10/4/2013
293   900000342   MICHAELJ ENGELSGJERD                                              WAUDEAFL9BNO24582      10/15/2018
294   900000343   HAROLD G HALO                                                     WAUSGAFCOCN 017963     10/16/2018
295   900000344   JORDAN LEE BORKEY                                                 WVWBA71F79V013367      10/10/2013
296   900000345   AMANDA ELYSABETH MANNKE                                           3VWDJ71KX9MO7571O      10/17/2013
297   900000346   CHERYL PITMAN AND PAUL PITMAN                                     WVWDM7AJ2CW2O49S3      10/10/2018
298   900000347   ALICE GEE                                                         2V4RW3DG8BR789573      10/10/2018
299   900000349   CYNTHIA ZALTOLOKOWICZ AND DENNIS ZATLOKOWICZ                      3VWPL8AJ4AM675132      10/10/2018
300   900000350   PAUL PITMAN AND CHERYL PITMAN                                     WVWDM7AJ2CW2O4953      10/10/2013
301   900000351   JEREMY STEPHENS NODINE                                            WAUGF7SK69A1O3O18      10/24/2018
302   900000352   ADAM J MOORE                                                      WVWNC73C49E5230$1      10/26/2018
303   900000353   SCOTT] DAWSON                                                     WAUWFAFL4BA173319      11/15/2013
304   900000355   KENNETH EDWARD DWORCZYK JR                                        WVWAA7AH9AVO13557       9/21/2018
